t c memo united_states tax_court american milling lp un limited tax_matters_partner commissioner of internal revenue respondent petitioner v docket no filed date anthony j rollins and john tyler for petitioner john aletta debra l reale and john w stevens for respondent memorandum opinion marvel judge respondent issued a notice of final_partnership_administrative_adjustment fpaa pursuant to sec_6223 to un limited the tax_matters_partner tmp of american milling lp american milling for unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and milling fpaa respondent made adjustments to the income expense and deduction items that american milling reported on its and federal_income_tax returns petitioner its tmp timely filed a petition contesting respondent’s adjustments when the petition was filed american milling had its principal_place_of_business in illinois this matter is before the court on petitioner’s motion to dismiss for lack of jurisdiction i son-of-boss transactions background in david jump engaged in a series of transactions constituting a son- of-boss tax_shelter to this end mr jump formed two single-member limited a son-of-boss transaction can be summarized as follows a variation of a slightly older alleged tax_shelter known as boss an acronym for bond and options sales strategy there are a number of different types of son-of-boss transactions but what they all have in common is the transfer of assets encumbered by significant liabilities to a partnership with the goal of increasing basis in that partnership the liabilities are usually obligations to buy securities and typically are not completely fixed at the time of transfer this may let the partnership treat the liabilities as uncertain which may let the partnership ignore them in computing basis if so the result is that the partners will have a basis in the partnership so great as to provide for large--but not out-of-pocket--losses on their individual tax returns 128_tc_192 liability companies gateway grain llc gateway grain and omaha pump co llc omaha pump gateway grain and omaha pump engaged in short_sales of u s treasury notes resulting in proceeds in excess of dollar_figure million they then transferred the short_sale proceeds and the related obligation to close the transactions to american boat co llc american boat around the same time american milling transferred tugboats to american boat under sec_723 american boat took bases in the tugboats inside_basis equal to american milling’s bases in the tugboats before the contribution likewise under sec_722 american milling’s initial basis in its american boat partnership_interest outside_basis was equal to its bases in the tugboats before the contribution american boat asserted that the contribution of the short_sale proceeds increased the contributing partners’ outside_basis by more than dollar_figure million but the obligation to close the short_sales was not a liability for purposes of section mr jump and the jump family_trust jump trust a grantor_trust owned gateway grain and omaha pump respectively gateway grain and omaha pump were disregarded entities for federal tax purposes see sec_301_7701-2 sec_301_7701-3 and b proced admin regs because gateway grain omaha pump and the jump trust were disregarded entities for federal tax purposes mr jump was treated as contributing the short_sale proceeds and related obligation to close the short_sales to american boat see sec_671 sec_301_7701-2 proced admin regs and therefore had no effect on outside_basis the result was a large artificial increase in outside_basis on date after closing the short_sale transactions mr jump and the jump trust through gateway grain and omaha pump transferred their american boat partnership interests to american milling consequently under sec_708 american boat’s partnership status terminated triggering a deemed_distribution of american boat’s assets see eg palm canyon x invs llc v commissioner tcmemo_2009_288 revrul_99_6 1999_1_cb_432 american milling claimed a basis in the assets of american boat ie the tugboats equal to the legitimate bases of the tugboats plus the inflated basis claimed from the short_sale proceeds ii the american boat fpaa american boat filed a form_1065 u s partnership return of income for respondent issued an fpaa to american milling the tmp of american boat for american boat fpaa in the american boat fpaa respondent determined among other things that american boat was a sham_partnership the american boat became a single-member limited_liability_company causing it to be disregarded as an entity separate from its owner for federal_income_tax purposes absent an election to be classified as a corporation see sec_301 a a and b proced admin regs son-of-boss transactions lacked economic_substance american boat should be disregarded for tax purposes and the short_sale obligations were liabilities for purposes of sec_752 respondent made adjustments to american boat’s ordinary_income capital contributions outside_basis portfolio_income and investment_income iii american boat fpaa litigation american milling contested the adjustments in the american boat fpaa in the u s district_court for the southern district of illinois am boat co llc v united_states no 06-cv-00788-gpm-cjp s d ill date aff’d 583_f3d_471 7th cir in doing so american milling made a jurisdictional deposit equal to the amount of tax due pursuant to sec_6226 because american milling was a passthrough_entity respondent calculated the amount of the amount of the tefra jurisdictional deposit required to commence a case in federal court has split the court of federal claims the only court that appears to have addressed the issue in short one judge has held that a partner contesting an fpaa needs to deposit only the amount of the increase in his tax_liability for the year of the fpaa see 96_fedclaims_244 while two other judges have held that the required_deposit includes all increases in the petitioning partner’s tax_liabilities that arise from adjustments made in the fpaa even if the tax is payable in years after the year the fpaa is issued see 90_fedclaims_698 84_fedclaims_385 respondent agreed with the latter view for purposes of calculating mr jump’s jurisdictional deposit the deposit by determining the increase in income_tax for the ultimate taxpayer--in this case mr jump respondent included in this calculation all adjustments flowing from the american boat fpaa for through including among other things the disallowance of american milling’s deduction for legal fees for that flowed through to mr jump american milling through mr jump paid dollar_figure as a jurisdictional deposit the district_court held a three-day bench trial in the american boat case at trial the government introduced evidence regarding the inflated bases that american boat had claimed in the tugboats and american boat’s legitimate bases in the tugboats the government also introduced evidence of the inflated depreciation_deductions that american milling had claimed with respect to the tugboats for through and the inflated capital_loss that american milling had claimed on the sale of some of the tugboats these inflated depreciation_deductions and inflated capital losses mirror the adjustments respondent made in the milling fpaa on the third day of trial the government moved for judgment as a matter of law on the following three issues that the short_sale obligations were this payment is treated as a deposit--not a payment of tax--for all purposes except the calculation of interest see sec_6226 sec_301_6226_e_-1 and c proced admin regs liabilities for purpose of sec_752 that the son-of-boss transactions lacked economic_substance and that the son-of-boss transactions lacked a business_purpose the district_court ruling from the bench pursuant to rule of the federal rules of civil procedure granted the government’s motion for judgment as a matter of law with respect to the first two issues the district_court denied the government’s motion with respect to business_purpose at the conclusion of trial the district_court found that american boat had reasonable_cause for inflating the bases of the tugboats and therefore no sec_6662 the parties disagree on the district court’s holding in the american boat case respondent contends that the district_court did not determine that american boat was a sham_partnership and thus he could not rely solely on the district_court proceeding to determine that american milling lacked any basis in american boat petitioner on the other hand contends that the district_court held that the son-of-boss transactions lacked economic_substance and were sham transactions and that respondent should have assessed mr jump for the liabilities flowing from the american boat fpaa directly following the district_court proceeding because the parties dispute the holding and effect of the district_court proceeding we examine the record in the district_court proceeding and take judicial_notice of the record as appropriate generally under fed r evid b an adjudicative fact can be judicially noticed only if it is generally known within the trial court’s territorial jurisdiction or capable of accurate and ready determination by sources whose accuracy cannot reasonably be questioned see 87_tc_1016 we may take judicial_notice on our own and we may do so at any stage of the proceeding see fed r evid c and d we may take judicial_notice of the text of judicial opinions and orders and of court filings to determine what issues the other court decided see estate of reis v commissioner t c pincite accuracy-related_penalty applied the district_court did not make a specific finding that american boat was a sham and did not determine american boat’s legitimate bases in the tugboats furthermore although respondent determined in the american boat fpaa that american milling’s outside_basis in american boat was a partnership_item of american boat the district_court did not make a specific finding with respect to american milling’s outside_basis in american boat iv milling fpaa respondent did not directly assess against mr jump any_tax deficiency for resulting from the american boat proceeding instead on date respondent mailed the milling fpaa to petitioner respondent determined the government appealed the district court’s finding with respect to reasonable_cause and the sec_6662 accuracy-related_penalty american boat did not appeal the district court’s holding that the son-of-boss transactions lacked economic_substance or that the short-sale obligations were liabilities for purposes of sec_752 the court_of_appeals for the seventh circuit affirmed the district court’s rejection of the accuracy-related_penalty am boat co llc v united_states 583_f3d_471 7th cir respondent now contends that american milling’s outside_basis in american boat is not a partnership_item of american boat but instead is an affected_item requiring partner-level determinations at the american milling level after mailing the milling fpaa to petitioner respondent made protective assessments against mr jump by disallowing the inflated bases in the tugboats and claimed legal fees resulting from the son-of-boss transactions that american milling had claimed inflated depreciation_deductions for through because of inflated bases in the tugboats claimed an inflated capital_loss for resulting from the sale of some of the tugboats and erroneously claimed a deduction for of dollar_figure for legal fees incurred in connection with the son-of-boss transactions the milling fpaa includes both numerical adjustments which are set forth in a schedule of adjustments and the narrative explanation of items the explanation of items is captioned affected_item notice final partnership administrative adjustments it states that as a result of the partnership_item determinations made in the american boat fpaa and the district_court case all contributions distributions and any other transactions that american milling purportedly engaged in with american boat are disregarded for federal_income_tax purposes the results of the american boat partnership_item petitioner contends that the caption designating the explanation of items as an affected_item notice final partnership administrative adjustments supports a finding that the adjustments in the milling fpaa are merely computational however the first page of the milling fpaa is captioned notice of final_partnership_administrative_adjustment which signifies that the milling fpaa adjusts partnership items of american milling the caption on the explanation of items does not affect our jurisdiction over the milling fpaa see eg clovis i v commissioner 88_tc_980 because of the similar functions of the fpaa and the statutory_notice_of_deficiency we are convinced that the long established principle applicable to notices of deficiency viz that no particular form is necessary should apply with equal force to a n fpaa determinations include but are not limited to reducing the basis of assets distributed to american milling by american boat by dollar_figure the explanation of items further states that the milling fpaa adjusts american milling’s claimed depreciation_deductions and capital_loss by reducing the bases of the tugboats by dollar_figure finally the explanation of items states that american milling’s deduction of dollar_figure for legal fees is disallowed because american milling has not established that such expenses were incurred or if incurred allowable under any provision of the code i introduction discussion partnerships do not pay federal_income_tax see sec_701 but they are required to file annual information returns reporting their partners’ distributive shares of income gain loss deductions and credits see sec_6031 under the unified partnership audit and litigation procedures of the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite the tax treatment of any partnership_item generally must be determined at the partnership level sec_6221 tefra is a series of special tax and audit provisions that apply in all partnership proceedings with exceptions not relevant here see sec_6231 the goal of tefra is to have a single point of adjustment for all partnership items at the partnership level see 128_tc_192 tefra however limits our jurisdiction at the partnership level to partnership items sec_6226dollar_figure a partnership_item is any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a income taxes to the extent the regulations provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level sec_6231 the critical element is that the partnership is required to make the determination sec_301_6231_a_3_-1 proced admin regs but the failure of the partnership to actually make the determination does not prevent an item from being a partnership_item id a nonpartnership item is an item which is or is treated as not a partnership_item sec_6231 and an affected_item is a nonpartnership item that is affected by the determination of a partnership_item sec_6231 ii petitioner’s arguments petitioner contends that we lack jurisdiction to determine the partnership items of american milling that respondent adjusted in the milling fpaa because the tax_court is a court of limited jurisdiction and can exercise jurisdiction only to the extent provided by statute sec_7442 the milling fpaa is a reproduction of the american boat fpaa and therefore violates the rule prohibiting respondent from issuing a second fpaa see sec_6223 alternatively petitioner contends that we lack jurisdiction over the milling fpaa because all adjustments in the milling fpaa are computational adjustments flowing from the american boat fpaa and there are no affected items requiring factual determinations at the american milling level and respondent did not have authority to issue the milling fpaa because neither the code nor the regulations authorize the issuance of an affected items fpaadollar_figure iii analysis a whether the milling fpaa is a duplicate of the american boat fpaa and is therefore prohibited under sec_6223 under sec_6223 i f the secretary mails a n fpaa for a partnership taxable_year with respect to a partner the secretary may not mail another fpaa to such partner with respect to the same taxable_year of the same partnership in the absence of a showing of fraud malfeasance or because we find that the adjustments in the milling fpaa are partnership items of american milling and not merely affected items see infra p we need not address petitioner’s contention that respondent did not have authority to issue the milling fpaa because an affected items fpaa does not exist in the code or the regulations misrepresentation of a material fact petitioner contends in substance that the milling fpaa is a duplicate of the american boat fpaa specifically petitioner contends that the adjustments to the bases of the tugboats and the disallowance of the deduction for legal fees were made in the american boat fpaa and finally determined in the district_court proceeding petitioner relies in part on our opinion in 140_tc_193 in wise guys the commissioner issued a valid fpaa to a partnership and thereafter issued a second fpaa for the same year to the same partnership id pincite we noted that the second fpaa did not set forth any partnership-level adjustment or determination that was not listed in the first fpaa and appeared to have been issued as the result of an administrative error citing sec_6223 we held that the commissioner was precluded from mailing a second fpaa to the same partnership for the same year absent a showing of fraud malfeasance or misrepresentation of a material fact because the first fpaa was valid and the commissioner did not assert that the second fpaa was issued on account of fraud malfeasance or misrepresentation of fact we concluded that the second fpaa was invalid id pincite petitioner contends that when we invalidated the second fpaa in wise guys we did not require the two fpaa’s to be identical but instead recognized that the key factor in determining whether an fpaa was invalid pursuant to sec_6223 was whether the adjustments and determinations of the two fpaa’s were identical petitioner mischaracterizes our analysis in wise guys we invalidated the second fpaa in wise guys because it was issued to the same partnership for the same taxable_year and there was no showing of fraud malfeasance or misrepresentation of fact the similarity of the content of the two fpaas was not essential to our holding in wise guys instead it simply aided our finding that the second fpaa was more likely the result of a mistake or a lack of communication on the part of respondent than of fraud malfeasance or a misrepresentation of a material fact wise guys holdings llc v commissioner t c pincite here by contrast respondent issued the milling fpaa to the tmp of american milling--not to the tmp of american boat--for years distinct from those at issue in the american boat fpaa wise guys is distinguishable because it involved a second fpaa issued to the same taxpayer for the same tax_year petitioner also contends that the milling fpaa is a duplicate of the american boat fpaa because the adjustments in the milling fpaa are identical to the adjustments in the american boat fpaa and respondent examined the partnership returns of american milling as part of the district_court proceeding petitioner’s argument is difficult to understand given that even a cursory examination of the two fpaas reveals that they make materially different adjustments to items of income and expense the american boat fpaa adjusts the ordinary_income capital contributions outside_basis portfolio_income and investment_income that american boat reported on its form_1065 for in contrast the milling fpaa adjusts the depreciation capital_loss and legal fees deductions that american milling claimed on its forms for through none of the adjustments in the milling fpaa is identical to an adjustment in the american boat fpaa--even if some of the adjustments in the milling fpaa are related to the adjustments in the american boat fpaa petitioner also contends that the milling fpaa is a duplicate of the american boat fpaa because american boat was a disregarded_entity for all years in question however american boat did not become a disregarded_entity until the deemed liquidation of the american boat partnership see revrul_99_6 1999_1_cb_432 when mr jump and the jump trust transferred their interests in american boat to american milling see sec_301_7701-2 sec_301_7701-3 and b proced admin regs see also sec_1_708-1 income_tax regs for its tax_year american boat had multiple owners and filed a form_1065 as a result american milling and american boat were separate entities for the period examined in the american boat fpaa in addition respondent’s examination of american milling’s forms for through as part of the district_court proceeding does not mean that the partnership items of american milling were at issue in the district_court proceeding instead respondent examined american milling’s forms for through for purposes of calculating the tefra jurisdictional deposit under sec_6226 and establishing the sham nature of the son-of-boss transactions mr jump was an indirect_partner in american boat see sec_6231 and and respondent calculated the tefra jurisdictional deposit by including all adjustments flowing from the american boat fpaa to mr jump’s returns see sec_301_6226_e_-1 proced admin regs part iii supra pp these adjustments resulted in part from an examination of american milling’s returns for through and respondent’s calculation of mr jump’s increased tax_liabilities flowed from that examination indeed respondent’s calculations of the resulting tax due included the disallowed legal fees deduction inflated depreciation_deductions and increased capital_loss appearing on the milling fpaa petitioner contends that because the adjustments to american milling’s returns were introduced into evidence during the district_court proceeding and were included in calculating the tefra jurisdictional deposit the district_court made final these adjustments we disagree under sec_6226 the district court’s jurisdiction in american boat extended only to all partnership items of american boat for the partnership taxable_year to which the american boat fpaa relates the proper allocation of such items among the partners and the applicability of any penalty which relates to an adjustment to a partnership_item the district_court did not have jurisdiction to determine the partnership items of american milling that respondent adjusted in the milling fpaa which are adjustments for a different entity and for tax years different from those at issue in american boat moreover even if the district_court had made affirmative findings regarding american milling’s outside_basis in american boat or american boat’s inside bases in the tugboats for those determinations would not be conclusive regarding american milling’s bases in the tugboats for through see infra p accordingly we reject petitioner’s contentions that the milling fpaa the bases of the tugboats contributed to american boat by american milling were partnership items of american boat see eg 129_tc_30 holding that the basis_of_property contributed to a partnership is a partnership_item because in order for a partnership to determine as required by sec_723 its basis in the property that a partner contributed to it the partnership is required to determine the basis of such partner in such property is an improper second fpaa or that it is a duplicate of the american boat fpaa and therefore invalid under sec_6223 b whether the adjustments in the milling fpaa are computational adjustments flowing from the american boat fpaa petitioner contends that the adjustments in the milling fpaa are nothing more than computational adjustments that do not require a partner level determination we disagree sec_6231 defines computational adjustments as the change in the tax_liability of a partner which properly reflects the treatment of a partnership_item thus a computational adjustment is the consequence to the partner of a determination whether administrative or judicial regarding a partnership_item under section a computational adjustments are american milling’s deduction for legal fees was not at issue in the district_court proceeding to the extent petitioner contends that the deduction for legal fees is a computational adjustment flowing from the american boat fpaa we reject that contention we consider only petitioner’s contention that the adjustments to the depreciation_deductions and capital_loss are computational we question petitioner’s position that adjustments made to a partnership return may be characterized as computational adjustments partnerships do not pay federal_income_tax see sec_701 and therefore there are no adjustments that change a partnership’s tax_liability see sec_6231 we are mindful however that a ll adjustments required to apply the results of a proceeding with respect to a partnership to an indirect_partner are treated as computational adjustments see id because we hold that the adjustments in the milling fpaa continued viewed as representing the ‘deficiency impact’ of the proper tax treatment of the underlying partnership items 138_tc_271 when computational adjustments flow from an affected_item that requires a partner-level factual determination section a affords the partner a prepayment forum to challenge the commissioner’s partner-level determinations in the absence of any affected items requiring partner-level determination the partner cannot dispute the commissioner’s computational adjustments in deficiency mode instead the partner’s remedy is limited to a claim_for_refund and refund litigation if the claim is denied see sec a c petitioner contends that respondent’s description of the adjustments in the milling fpaa makes clear that the adjustments are merely computational because respondent expressly states that the adjustments to basis depreciation and loss are the result of the basis adjustments in the american boat fpaa however respondent’s description of the adjustments in the milling fpaa simply notifies american milling of the reason for the adjustments it does not preclude the need continued are partnership items of american milling see infra p we need not address this issue to conclude we have subject matter jurisdiction in this case for factual determinations to determine american milling’s correct bases in the tugboats and related depreciation_deductions and capital_loss amount respondent contends that the adjustments in the milling fpaa are both partnership items of american milling and affected items flowing from the american boat fpaa he contends that american milling’s basis in american boat and its bases in the tugboats received from american boat are partnership items of american milling because they are required to be taken into account for determining american milling’s income and loss see sec_301 a - a proced admin regs specifically respondent contends that the depreciation expenses and loss from the sale of certain tugboats wear two hats because they are partnership items of american milling but were derived in part from american boat the usual rule is that an asset distributed by a partnership to one of its partners has a basis equal to the partnership’s basis in that asset sec_732 but under sec_732 the basis_of_property other than money distributed by a partnership to a partner in liquidation of the partner’s interest equals the partner’s adjusted_basis in the partnership reduced by any money distributed in the same transaction accordingly when american boat liquidated american milling’s bases in the tugboats under sec_732 were determined by reference to its outside_basis in american boatdollar_figure the district_court did not determine american milling’s outside_basis in american boat as of date the taxable_year at issue in the american boat proceeding moreover even if the district_court had asserted jurisdiction to determine american milling’s outside_basis such a determination would not conclusively determine american milling’s bases in the tugboats for through indeed determining the legitimate bases of the tugboats and the resulting depreciation_deductions and capital losses requires us to make specific factual findings at the american milling level for example american milling could have incurred capital improvement costs following the liquidating_distribution that increased its bases in the tugboats determining that american milling did not incur such costs is also a partnership-level determination see eg 142_tc_308 see also 129_tc_11 neither the code nor the regulations thereunder require that partner-level determinations actually result in a substantive change to a even if a partnership is disregarded as a sham for tax purposes the code provides that tefra procedures still apply in such cases as long as the purported partnership filed a partnership return--which american boat did see sec_6231 sec_6233 see also sec_301_6233-1 proced admin regs determination made at the partnership level aff’d in part remanded in part sub nom 581_f3d_297 6th cir finally petitioner concedes that the adjustments to depreciation capital_loss and legal fees in the milling fpaa are correct to the extent petitioner argues on brief that the adjustments in the milling fpaa are improper and do not confer jurisdiction on us because they are not disputed or contested items we reject that contention petitioner may not remove from our jurisdiction the determinations in the milling fpaa and the explanation of items by conceding the adjustments therein see eg 64_tc_589 we conclude that the adjustments to depreciation capital_loss and legal fees deductions in the milling fpaa are partnership items of american milling and we have subject matter jurisdiction in this case we have considered the remaining arguments made by the parties and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing an appropriate order will be issued
